FILED
                                                                                                 COURT OF APPEALS
      IN THE COURT OF APPEALS OF THE STATE OF WikliiiNfON
                                                                                                2014 DEC 30   AM 9: 46
                                                           DIVISION II
                                                                                              STATE OF WASHINGTON
DENNIS J. BLOCH, Executor of the Estate of                                                  No. 44802 -5 -II
EVA BLOCH,                                                                                       BY
                                                                                                        OEP' TY

                                             Respondent,


             v.



WASHINGTON STATE DEPARTMENT OF                                                         UNPUBLISHED OPINION

REVENUE, a state agency,

                                             Appellant.


            MELNICK, J. —          The Department of Revenue appealed a trial court order ordering it to issue

a   final   release of estate       tax   liability   as   to the Estate   of   Eva Bloch. That order was based on the


Washington State Supreme Court' s opinion in In re Estate ofBracken, 175 Wash. 2d 549, 290 P.3d
99 ( 2012).         In response to Bracken, the legislature amended the Estate and Transfer Tax Act,

chapter 83. 100 RCW, in 2013, retroactive to estates of decedents, like Bloch, who died on or after

May 17,          2005.      Challenges to those amendments, including their retroactivity, were brought by

estates and considered by the Washington State Supreme Court in In re Estate ofHambleton,
Wn.2d ,                 335 P.3d 398 ( 2014).    This      appeal was stayed      pending a decision in Hambleton. On


October 2, 2014, the Court issued its opinion in Hambleton, upholding the validity of the 2013

amendment. In re Estate ofHambleton, 335 P.3d 398.

             The Estate concedes that the Hambleton opinion resolves this appeal in favor of the

Department and that the trial court' s order should be reversed. Accordingly, we reverse the trial

court' s order in favor of the Estate and remand to the trial court for entry of judgment in favor of

the Department              without an award of        fees   or costs   to   either   party.   The mandate will issue upon


filing      of   this   opinion.
44802 -5 - II



         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




We concur:




                                                  2